On June 23, 1999, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent, John Phillip Stimmel, to appear and show cause why he should not be found in contempt for his failure to comply with this court’s July 2, 1998 order, in which respondent was suspended pursuant to Gov.Bar R. X. On August 11, 1999, this court granted the motion to the extent that respondent was ordered to Show cause by filing a written response why he should not be found in contempt. Respondent did not respond to the order. On September 28, 1999, this court ordered respondent, John Phillip Stimmel, to appear in person before this court on October 20,1999, at' 9:00 a.m. Respondent failed to appear. Therefore,
IT IS ORDERED by this court, sua sponte, that John Phillip Stimmel, Attorney Registration No. 0007300, last known business address in Wheeling, West Virginia, is found in contempt for failing to appear before this court on October 20, 1999. It is further ordered by this court, sua sponte, that respondent appear in person before this court on Wednesday, December 15, 1999, at 9:00 a.m. It is further ordered that if respondent does not appear before this court on December 15, 1999, at 9:00 a.m., a warrant will be issued for his arrest and he will be jailed.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).